As filed with the Securities and Exchange Commission on August 13, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period: June 30, 2014 Item 1. Schedule of Investments. Boston Common International Fund Schedule of Investments June 30, 2014 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 96.5% Australia - 2.0% Origin Energy Sims Metal Management LTD * Sims Metal Management LTD - ADR* Belgium - 1.2% Umicore SA China - 1.2% ENN Energy Holdings LTD Finland - 1.9% Sampo Group France - 8.3% Air Liquide SA AXA SA Casino Guichard Perrachon SA 70 Danone SA JC Decaux SA Veolia Environnement SA Germany - 9.6% adidas AG AIXTRON SE * Bayerische Motoren Werke AG Deutsche Bank AG Henkel AG and Company KGaA Henkel AG and Company KGaA Vorzug SAP AG - ADR Hong Kong - 1.6% GCL-Poly Energy Holdings LTD * Television Broadcasts LTD Indonesia - 1.2% PT Bank Rakyat Indonesia (Persero) Tbk Israel - 1.5% Check Point Software Technologies LTD * Italy - 1.6% UniCredit S.p.A. Japan - 17.6% Astellas Pharma, Inc. DAIKIN INDUSTRIES FANUC LTD Honda Motor Company LTD - ADR Hoya Corp. J. Front Retailing Co., LTD Keyence Corporation Kubota Corporation Kubota Corporation - ADR Mitsubishi UFJ Financial Group, Inc. Orix Corporation Rakuten, Inc. Shimano, Inc. Unicharm Corporation Jersey - 2.4% Experian PLC Wolseley PLC Luxembourg - 2.0% RTL Group SA Subsea 7 SA Netherlands - 5.9% ASML Holding NV - ADR Gemalto NV Koninklijke Philips Electronics NV - ADR Koninklijke Philips NV Unilever NV - ADR Norway - 1.7% Statoil ASA - ADR Portugal - 1.0% EDP Renovaveis SA Republic of Korea - 2.4% Hyundai Motor Company Samsung Electronics Co. LTD. Singapore - 3.7% CapitaLand LTD Golden Agri-Resources LTD Singapore Telecommunications LTD South Africa - 1.4% Naspers Sweden - 3.0% Atlas Copco AB Investment AB Kinnevik Switzerland - 8.8% ABB LTD - ADR Julius Baer Gruppe AG Novartis AG - ADR Roche Holding LTD - ADR United Kingdom - 16.5% Barclays PLC BG Group CRODA International GlaxoSmithKline PLC HSBC Holdings PLC - ADR Johnson Matthey PLC Smith & Nephew PLC - ADR Spirax-Sacro Engineering PLC Standard Chartered Bank PLC Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $175,672,851) PREFERRED STOCKS - 1.0% Brazil - 1.0% Itau Unibanco Holding S.A. TOTAL PREFERRED STOCKS (Cost $1,708,697) RIGHTS - 0.0% France - 0.0% 1 Air Liquide SA 12 TOTAL RIGHTS (Cost $11) 12 SHORT-TERM INVESTMENTS - 2.0% Fidelity Money Market Portfolio, 0.03% (1) TOTAL SHORT-TERM INVESTMENTS (Cost $4,184,419) TOTAL INVESTMENTS - 99.5% (Cost $181,565,978) Other Assets in Excess of Liabilities - 0.5% NET ASSETS - 100.0% $ ADR American Depositary Receipt * Non-Income Producing Seven-day yield as of June 30, 2014 The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at June 30, 2014 (unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis. U.S. Generally Accepted Accounting Principles ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2014.See Schedule of Investments for industry breakouts: Level 1 Level 2 Level 3 Total Common Stocks Australia $ $ $
